Citation Nr: 1646266	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include pervasive developmental disorder (PDD) (previously diagnosed as personality disorder).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to December 2003, and from March 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for PDD, not otherwise specified (claimed as personality disorder).

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran does not have psychiatric disability related to service.

2.  The evidence clearly and unmistakably reflects both that PDD preexisted service and that it was not aggravated by service.

3.  To the extent that PDD is an intellectual developmental disorder, there is no evidence of disability resulting from a mental disorder that is superimposed upon it.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.127 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a March 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and a June 2011 VA examination report with a May 2013 addendum.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran.  The Board finds that no further RO action on either claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony on his claim during an August 2016 Board hearing.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issue on appeal was identified, and, pertinent to this matter, testimony was elicited regarding the Veteran's symptoms before, during, and after service; and post-service treatment records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of additional evidence was discussed, to the extent that the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, if a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1131.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2015). 

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-96.  In that case, the presumption of aggravation under 38 U.S.C.A. § 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. §1153; see also 38 C.F.R. § 3.306  (2006); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Developmental defects, to include personality disorders, are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  "Intellectual disability (intellectual developmental disorder) and personality disorders are not diseases or injuries for compensation purposes and, except as provided in § 3.310(a) of this chapter (pertaining to secondary service connection) disability resulting from them may not be service connected.  However, disability resulting from a mental disorder that is superimposed upon intellectual disability (intellectual developmental disorder) or a personality disorder may be service connection."  38 C.F.R. § 4.127.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) (West 2014), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran contends that service connection for a psychiatric disorder, to include PDD and personality disorder, is warranted based on service incurrence.  

Service treatment records (STRs) and military personnel records document the Veteran's two periods of active service.  In July 2003, the Veteran had a normal enlistment examination.  In November 2003, records show that the Veteran failed to perform his duties correctly, and displayed a lack of motivation and an inability to adapt to the Army.  Later that month, he was recommended for separation from the military for "failure to adapt to the military environment."  

STRs in January 2006 reveal a normal enlistment examination with no psychiatric or personality deviation.  In November 2006, a psychiatric examination indicated mild paranoia, odd associations, and no overt psychosis.  The report documented that "based on the present information, [the Veteran] would appear to have either a cluster A personality disorder, and/or a [PDD not otherwise specified (NOS)]."  A second report in November 2006 signed by Dr. P.M. noted bizarre behavior, dull level of alertness, partial orientation, flat affect and mood, loosely connected thought process, abnormal thought content, and fair memory.  The doctor recommended separation for personality disorder.  The Veteran received developmental counseling in December 2006, and a December 2006 separation report of medical examination noted personality disorder. 

A June 2011 VA examination report reflects review of the claims file and medical records, as well as an in-person interview with the Veteran.  The examiner noted Dr. P.M.'s November 2006 report, which found that the Veteran's social deficits were "either secondary to a personality disorder or [PDD]," with the "most striking deficit" in the area of "qualitative impairment in social interaction, with difficulties interacting with others and moderating his own behavior."  The examiner discussed the Veteran's normal childhood and his good relationship with his mother and sister, but remarked on the Veteran's difficulty maintaining employment prior to military service.  The examiner noted that during the Veteran's first period of active service, he described himself as "having a teenage mentality" and that he was ultimately discharged for "a lack of motivation and a failure to adapt to the army."  During his second period of active duty, the Veteran reported that he was attacked by a drill sergeant; and that the other soldiers tried to give him a "blanket party," called him stupid, and thought that they were better than him.  The Veteran explained that when he was sent for psychiatric evaluation in December 2006, he "turned cold and did not give a damn."  He reported an "inability to deal with the other soldiers and a lack of willingness to accept them as men."

The VA examiner found that the Veteran exhibited "limited insight into other people's perceptions," fair memory, problems with impulse control, and some ritualistic behavior.  Nevertheless, he was well-groomed, dressed appropriately, and alert and oriented.  His thought process was goal-oriented but tangential, and required redirection.  The VA examiner opined that the Veteran did not meet the criteria for personality disorder, but that his behavior was more consistent "with those commonly seen by an individual with [PDD, NOS]."  Specifically, the examiner stated that while the Veteran's behavior was suggestive of Asperger's Disorder, "due to the late onset, or rather the lack of diagnosis at a younger age, PDD NOS [was] the most appropriate classification."  She then opined that it was less likely than not that the Veteran's service contributed or exacerbated his diagnosis.

A May 2013 addendum opinion by the June 2011 VA examiner indicates that she collaborated with two mental health/medical professionals, both of whom interviewed and examined the Veteran, and arrived at the same medical opinions.  The examiner opined that there was "clear and convincing evidence to support the presence of [personality disorder diagnosed as PDD] prior to military enlistment."  Specifically, the November 2006 report by Dr. P.M. indicated that the Veteran's "social deficits were either secondary to a personality disorder or [PDD]," and that his "'most striking deficit' was in the area of 'qualitative impairment in social interaction,' with difficulties interacting with others and moderating his own behavior."  Likewise, the examiner noted that in the June 2011 VA examination, she noted qualitative impairments in social interactions, as manifested by marked impairment in nonverbal behaviors, inability to regulate social interaction, failure to develop peer relationships appropriate to his developmental level, and a lack of social reciprocity.  The examiner also noted that the other evidence that showed the long-standing nature of the Veteran's diagnoses was his profound lack of insight, and his refusal to acknowledge any responsibility for his behavior and repeatedly finding fault in those with whom he interacted.  She explained that "behaviors of his magnitude are diagnosed as developmental disability to reflect their developmental and innate origins."  She also noted that during her June 2011 examination, the Veteran described "pre-military qualitative social impairments, which interfered with his interpersonal relationships and occupational functioning," specifically with problems maintaining employment, limited social relationships, and lack of interest or involvement in appropriate extracurricular activities.

The VA examiner also opined that the Veteran's military service did not permanently aggravate his personality disorder diagnosed as PDD.  She stated that his "inability to maintain employment with the military [was] similar to his pre-military employment difficulties."  She noted that a traditional worsening or lessening of PDD symptoms was not commonly experienced, but rather that there was a "gradual and intentional" change that usually occurred when the "patient recognized their influence on the problem."  Lastly, she concluded that although PDD was an Axis I diagnosis, it was "best characterized by an abnormality that was development in origin," and that it was not reflective of a disease process.

At his August 2016 hearing, the Veteran testified that he had a normal childhood and did not have any learning problems in school.  He explained that he was fired from Chuck-E-Cheeses because he drank with a friend after work and was caught intoxicated on the premises when he went back to use the restrooms; that his hours were cut while working at Ponderosa when they hired more people; and that he quit from Steak 'n Shake when he was demoted from sandwich maker to dishwasher.  He stated that he did not have any problems during his first period of active duty, only that he had lacked motivation, and that he experienced most of his problems during his second period of active duty.  Specifically, he recounted an instance when his drill sergeant tried to choke him, and stated that he did not get along with the other soldiers in his unit.  He disputed the VA examiner's findings that there was clear and convincing evidence that his psychiatric disorder pre-existed service, and contended that PDD was a disease and not a defect.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a psychiatric disorder, to include PDD and personality disorder.  In so finding, the Board notes that STRs reflect a finding of "personality disorder."  Post-service treatment records document no diagnosis of a psychiatric disorder.  Further, the June 2011 and March 2013 VA opinions found that the Veteran's disorder more closely resembled PDD.  

As an initial matter, the evidence shows that the Veteran did not experience or allege, nor was he ever diagnosed, with a psychosis.  As such, the laws and regulations relating to the presumption of service connection for chronic diseases are not for application.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

In addition, for the following reasons, the Board finds that the Veteran's psychiatric disorder, to include PDD and personality disorder, clearly and unmistakably pre-existed service and was not clearly and unmistakably aggravated by service.

The VA examiner found that there was "clear and convincing evidence" that the Veteran's PDD pre-existed service.  She based her conclusion on collaborating opinions of two mental health professionals who also interviewed and examined the Veteran and agreed with her findings.  She referred to the Veteran's STRs, which documented a diagnosis of personality disorder, and Dr. P.M.'s November 2006 report, which indicated that the Veteran's "social deficits were either secondary to a personality disorder or [PDD]."  Further, the examiner explicitly commented on the Veteran's childhood and his good relationship with his mother and sister, but noted that he had enduring patterns of limited social relationships, lack of interest or involvement in appropriate extracurricular activities, and a lack of insight, which indicated the longstanding nature of the Veteran's PDD.  

The examiner also opined that his psychiatric diagnoses were not aggravated while in the military because his inability to adapt to the military reflected a continuation of his difficulty maintaining employment prior to military service.  She also explained that a traditional worsening or lessening of PDD symptoms was not commonly experienced, but rather that there was a "gradual and intentional" change that usually occurred when the "patient recognized their influence on the problem."  In addition, in June 2011, the examiner stated that the Veteran's behavior was suggestive of Asperger's Disorder, but that "due to the late onset, or rather the lack of diagnosis at a younger age," PDD was the most appropriate classification.  In May 2013, she elaborated that although PDD was an Axis I diagnosis, "it [was] best characterized by an abnormality that is developmental in origin," and that it was not "reflective of a disease process."

The Board notes that, although the VA examiner used the term "clear and convincing," a term that was also used in the questions in the examination report, the question of whether the evidence of preexistence and lack of aggravation is clear and unmistakable is a legal and not a medical one.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Moreover, reading the opinion as a whole and in the context of the evidence of record, the examiner's definitive, reasoned conclusion reflects that there was clear and unmistakable evidence that the Veteran's PDD preexisted service and clear and unmistakable evidence that it was not aggravated by service.

In addition, the diagnosis "pervasive developmental disorder" suggests an intellectual developmental disorder of the type referenced in 38 C.F.R. § 4.127.  To the extent that PDD is an intellectual developmental disorder, it is not a disease or injury for which service connection may be granted, and the evidence does not show that the Veteran has disability resulting from a mental disorder that is superimposed on his PDD.

The Board acknowledges the Veteran's statements indicating that his psychiatric diagnoses, to include PDD and personality disorder, are a result of or aggravated by his military service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009.  In this case, the Veteran's testimony as to the etiology of his psychiatric diagnoses is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on this complex medical matter.  To the extent that the Veteran is competent to offer such an opinion, the Board finds that the specific, reasoned opinion of the psychologist who provided the June 2011 and May 2013 VA opinions is of greater probative weight than the Veteran's more general lay assertions.  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion discussed above. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a psychiatric disorder, to include PDD (previously diagnosed as personality disorder), is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


